Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:	The claimed invention recites the following:

    PNG
    media_image1.png
    57
    647
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    716
    689
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    193
    656
    media_image3.png
    Greyscale

None of the prior art references of record disclose the claimed compounds for formula (a0-1-1) or (a0-1-2), a resist composition having a resin derived from said compounds,  a  method of forming a resist pattern comprising a resist composition of claim 1 and a  polymeric compound comprising structural units derived from said compounds of formula (a0-1-1) or (a0-1-2).  The monomers to formula (a0-1-1) and (a0-1-2) are for instance a bicyclo [3.1.0] hexane (meth) acrylate when na011 is 1 and a spiro (2.5) octane (meth) acrylate compound when na012 is 1.
Applicant have amended the withdrawn claims to depend from the compounds of claim 6 and thus claims 1, 3, 4 and 5 are rejoined to include the method of claim 3 which would be joined based on In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. .
Accordingly, claims 1, 3, 4, 5 and 6 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
April 6, 2021